DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-2, 5-6, 8-11, and 14-30 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 18 recite the limitation “wherein the plate has a longitudinal axis substantially parallel to a longitudinal axis of the pancreas”. The medical device of claim 1 appears to positively recite the surface of the pancreas as a part of the claimed invention. Examiner suggests amending the limitation to recite “wherein the plate has a longitudinal axis configured to be substantially parallel to a longitudinal axis of the pancreas” or something similar in order to avoid the 101 rejection accordingly. 
Claims 18 (“the plate is in direct contact with a pancreas”), 21 (“microstructured surface is in direct contact with at least 70% of the surface area of the pancreas”) and 25 (“the vibration motor is not directly adjacent the surface of the pancreas”) appear to have the same issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 8-11, and 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a microstructured surface that is in direct contact with at least 50% of the surface area of the pancreas of a patient”. It is unclear what the surface area of the pancreas of the patient is because the size of a pancreas of patient changes from person to person (i.e. infant vs. adult) or species to species (e.g. a mouse vs. an elephant). Because of this, the surface area of the pancreas of the patient cannot be determined and is indefinite due to its reference to an object that is variable (MPEP 2173.05(b)). For examination purposes, the patient has been interpreted at the examiner’s discretion to be somewhere between an infant and an adult and thus the surface area has been interpreted accordingly. 
The term "substantially parallel" in claims 1 and 29 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what substantially longitudinal means. .
Claims 27 and 28 recite the limitation “the mesh”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 recites the limitation “a chord”. It is unclear if this is the same chord of claim 29 or a different chord. For examination purposes, it has been interpreted to mean any chord.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-11, 14, and 21-25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zderic et al. (US 20160236012 A1), hereinafter Zderic in view of Finsterwald et al. (US 20080045882 A1), and further in view of Darvish et al. (US 20060184207 A1), hereinafter Darvish and Karp et al. (US 20110021965 A1), hereinafter Karp.
Regarding claim 1,
Zderic teaches a medical device (at least fig. 1 (100) and corresponding disclosure), comprising:
a glucose sensor (at least fig. 1 (106) and corresponding disclosure)

wherein the motor (102) is implantable ([0069] which discloses the ultrasonic transducer 102 can be implanted on the surface of the pancreas)
and a control unit (at least fig. 1 (104) and corresponding disclosure) in communication with the motor (102) and the glucose sensor (106)([0061] which discloses the motor (102) in communication with the control unit and [0068] which discloses the glucose sensor (106) in communication with the control unit (104)).
While the motor of Zderic would appear to have a plate in its broadest reasonable interpretation, there is no disclosure nor depiction of a plate. 
Nonetheless Finsterwald, in a similar field of endeavor involving acoustic stimulation, teaches at least one single vibration motor (at least fig. 1 (103) and corresponding disclosure) and a plate (at least fig. 1 (105) and corresponding disclosure), wherein the plate is directly connected to the motor ([0058] which discloses the ultrasonic emitters are encapsulated in the plate 105) wherein the plate (105) and motor (103) are implantable (examiner notes the plate (105) is made of silicone ([0058]) which is implantable and the motor is encapsulated within the silicone, thus is also implantable). 
Wherein the plate is configured to conform to a surface of a patient ([0058] which discloses the transducer array is able to conform over a large area of the body) and has a microstructured surface (Examiner notes the plate would have a microstructured surface in its broadest reasonable interpretation) that is at least 47 cm squared in size (at least fig. 1 and corresponding disclosure. [0058] discloses the emitters are 6mmx6mm in size and separated by a distance of 1mm. Fig. 1 depicts a 10 by 10 array of emitters 103 and thus the size would necessarily be at least (6mm*10)+(1mm*9) or 69mm or 
Wherein the single plate (105) is configured to be between the at least one vibration motor (103) and the surface of the patient (at least fig. 2B. Examiner notes the plate 105 is seen between the vibration motor 103 and the direction at which ultrasound signals are emitted) and is configured to be in continuous contact with the surface of the patient (Examiner notes the plate conforms to the patient and is thus in continuous contact with the patient).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Zderic to include an implantable plate as taught by Finsterwald in order to facilitate coupling of the motor to the patient. 
Examiner notes in the modified system, the surface of the patient of which the plate is in direct contact with would be the pancreas of Zderic in order to stimulate the pancreas accordingly and the 47 cm squared plate would be in direct contact at least 50% of the surface area of the pancreas of at least a small child
The modified system would appear to conform with a shape of the pancreas so that an apex of the curve structure corresponds with a head portion of the pancreas and an apex of the curve structure corresponds with a tail portion of the pancreas due to its size and that the plate would have a longitudinal axis substantially parallel to a longitudinal axis of the pancreas.
Nonetheless, Darvish, in a similar field of endeavor involving glucose control in the pancreas, teaches a plate (at least fig. 4E (102) and corresponding disclosure) configured to conform to a shape of the pancreas, wherein the plate (102) has a curve structure configured to conform with a shape of the pancreas ([0157] which discloses the casing may be concave to receive the pancreas and the geometry of casing 332 as part of the plate 102 is configured to conform to the pancreas) so that an apex (see annotated fig. 4E below) of the curve structure corresponds with a head portion of the pancreas and a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zderic as currently modified to include the curved shape of Darvish in order to apply the vibration to the pancreas accordingly.
Examiner further notes in the modified system at least 1 single vibration motor would be connected to the plate at the apex of the curved structure. 

Zderic, as modified, fails to explicitly teach wherein the microstructured surface has a pattern of repeating microstructure protrusions having an average height of .02-2mm and an average distance between each microstructure protrusion and an adjacent microstructure protrusion is in a range of 5 to 100 microns. 
Karp, in a similar field of endeavor involving bio-compatible substrates for securing to tissue, teaches a plate (at least fig. 6B (20) and corresponding disclosure) having a microstructured surface in direct contact with a tissue in a patient (at least fig. 6B (50) and corresponding disclosure),
and wherein the microstructured surface (20) has a pattern of repeating microstructure protrusions (at least fig. 6B (24) and corresponding disclosure) having an average height of .02-2 mm (Abstract which discloses an average height of the protrusions (24) is less than 1000 micrometers (or 1 mm)) and an average distance between each microstructure protrusion and an adjacent microstructure protrusion is in a range of 5-100 μm ([0022] which discloses the center to center pitch (i.e. distance between protrusions (see fig. 4 (P)) is .2 -500 μm). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Zderic, as currently modified, to include a microstructured surface 
Examiner notes in the modified system the protrusions of Karp are in direct contact with the tissue. Thus the microstructured surface is in direct contact with the pancreas of Zderic for the appropriate length and width of the plate.


    PNG
    media_image1.png
    456
    710
    media_image1.png
    Greyscale

Annotated fig. 4E

Regarding claim 2,
Zderic, as modified, teaches the elements of claim 1 as previously stated. Zderic further teaches further comprising an internal unit (at least fig. 1 (110) and corresponding disclosure)

Regarding claim 6,


Regarding claim 8,
Zderic, as modified, teaches the elements of claim 1 as previously stated. Finsterwald further teaches wherein the plate has a length in a range of 10-200 mm (At least fig. 1 and [0058] which discloses a size of emitters 103 is 6mmx6mm and are separated by 1 mm. The length according to figure 1 is approximately 69 mm according to the size of the emitters 103 and the spacing between them).

Regarding claim 9,
Zderic, as modified, teaches the elements of claim 8 as previously stated. Finsterwald further teaches wherein the length is in a range of 15-50 mm (at least fig. 3 which depicts an array of 4 by 7 emitters and thus the length is approximately 4*6mm + 3*1mm or 27 mm in length).
It would have been obvious to a person having ordinary  skill in the art before the effective filing date to have modified the system of Zderic, as currently modified, to include a length in a range of 15-50 mm in order to account for a smaller pancreas or to reduce the surface area of which the stimulation is provided accordingly. Such a modification amounts to merely a routine optimization of the size of the plate to stimulate the desired pancreas accordingly (MPEP 2144.05). 

Regarding claim 10,
Zderic, as modified, teaches the elements of claim 8 as previously stated. Finsterwald fails to explicitly disclose nor depict wherein the plate has a width in a range of 1-25 mm.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zderic, as currently modified, to further include a width of the plate as taught by Karp in order to account for a pancreas of a smaller size accordingly. Such a modification amounts to merely a routine optimization of the size of the plate to stimulate the desired pancreas accordingly (MPEP 2144.05).

Regarding claim 11,
Zderic, as modified, teaches the elements of claim 8 as previously stated. Finsterwald further teaches wherein the plate has a thickness in a range of .1-2mm ([0058] which discloses the thickness is 1 mm).

Regarding claim 14,
Zderic, as modified, teaches the elements of claim 1 as previously stated. Finsterwald further teaches wherein the plate comprises silicone ([0058] which discloses a silicone membrane).

Regarding claim 21,
Zderic, as modified, teaches the elements of claim 1 as previously stated. Zderic, as modified, further teaches wherein the microstructured surface is in direct contact with at least 70% of the surface areas of the pancreas of the patient (Examiner notes the size of the plate of Finsterwald would operate to be in direct contact with at least 70% of a small child’s pancreas accordingly).
Regarding claim 22,
Zderic, as modified teaches the elements of claim 1 as previously stated. Karp further teaches wherein the microstructured protrusions are made of alginate ([0093] which discloses adhesive article includes a mucoadhesive material such as alginate and the material may be included in the protrusions (24)).

Regarding claim 23,
Zderic, as modified, teaches the elements of claim 1 as previously stated. Karp further teaches wherein the microstructure protusions have a diameter of 50-500 μm ([0097] which discloses a base width (at least fig. 3 (B)) to tip width (at least fig. 3 (T)) is between 2:1 and 20:1 and claim 146 which discloses the average tip width (T) is between .05 μm to 10 μm. Examiner notes in an example when the average tip width (T) is 10 μm and the Base width (B) to tip width (T) ratio is 20:1 the base width (i.e. diameter) is approximately 200 μm which is in the range of 50-500 μm).

Regarding claim 24,
Zderic, as modified, teaches the elements of claim 1 as previously stated. Finsterwald further teaches comprising a single plate (at least fig. 1).

Regarding claim 25,
Zderic, as modified, teaches the elements of claim 1 as previously stated. Finsterwald further teaches wherein the vibration motor is not directly adjacent the surface of the patient (at least fig. 2B. Examiner notes the motor 103 is encased within plate 105 and thus is not directly adjacent any surface other than the plate (105)).


Regarding claim 29,
Zderic teaches a medical device (at least fig. 1 (100) and corresponding disclosure), comprising:
a glucose sensor (at least fig. 1 (106) and corresponding disclosure)
a single vibration motor (at least fig. 1 (102) and corresponding disclosure), wherein the vibration motor is an ultrasonic transducer ([0069] which discloses ultrasonic transducer 102) configured to vibrate at 40-60 kHz ([0071] which discloses the selected frequency can be in a range less than 800 kHz)

wherein the motor (102) is implantable ([0069] which discloses the ultrasonic transducer 102 can be implanted on the surface of the pancreas)
and a control unit (at least fig. 1 (104) and corresponding disclosure) in communication with the motor (102) and the glucose sensor (106)([0061] which discloses the motor (102) in communication with the control unit and [0068] which discloses the glucose sensor (106) in communication with the control unit (104)).
While the motor of Zderic would appear to have a plate in its broadest reasonable interpretation, there is no disclosure nor depiction of a plate. 
Nonetheless Finsterwald, in a similar field of endeavor involving acoustic stimulation, teaches at least one single vibration motor (at least fig. 1 (103) and corresponding disclosure) and a plate (at least fig. 1 (105) and corresponding disclosure), wherein the plate is directly connected to the motor ([0058] which discloses the ultrasonic emitters are encapsulated in the plate 105) wherein the plate (105) and 
Wherein the plate is configured to conform to a surface of a patient ([0058] which discloses the transducer array is able to conform over a large area of the body) and has a microstructured surface (Examiner notes the plate would have a microstructured surface in its broadest reasonable interpretation) that is at least 47 cm squared in size (at least fig. 1 and corresponding disclosure. [0058] discloses the emitters are 6mmx6mm in size and separated by a distance of 1mm. Fig. 1 depicts a 10 by 10 array of emitters 103 and thus the size would necessarily be at least (6mm*10)+(1mm*9) or 69mm or 6.9cm in both length and width), wherein the plate has a curve structure configured to conform with a shape of the patient (Examiner notes any conformation of array would comprise a curved structure)
Wherein the single plate (105) is configured to be between the at least one vibration motor (103) and the surface of the patient (at least fig. 2B. Examiner notes the plate 105 is seen between the vibration motor 103 and the direction at which ultrasound signals are emitted) and is configured to be in continuous contact with the surface of the patient (Examiner notes the plate conforms to the patient and is thus in continuous contact with the patient)
wherein plate has a length is in a range of 15-50 mm (at least fig. 3 which depicts an array of 4 by 7 emitters and thus the length is approximately 4*6mm + 3*1mm or 27 mm in length) and a thickness in a range of .1-2mm ([0058] which discloses the thickness is 1 mm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Zderic to include an implantable plate as taught by Finsterwald in order to facilitate coupling of the motor to the patient. 

The modified system would appear to conform with a shape of the pancreas so that an apex of the curve structure corresponds with a head portion of the pancreas and an apex of the curve structure 
Nonetheless, Darvish, in a similar field of endeavor involving glucose control in the pancreas, teaches a plate (at least fig. 4E (102) and corresponding disclosure) configured to conform to a shape of the pancreas, wherein the plate (102) has a curve structure configured to conform with a shape of the pancreas ([0157] which discloses the casing may be concave to receive the pancreas and the geometry of casing 332 as part of the plate 102 is configured to conform to the pancreas) so that an apex (see annotated fig. 4E above) of the curve structure corresponds with a head portion of the pancreas and a chord (see annotated fig. 4E above) of the curve corresponds with a tail portion of the pancreas (See annotated fig. 4E above), wherein the plate has a longitudinal axis substantially parallel to a longitudinal axis of the pancreas. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zderic as currently modified to include the curved shape of Darvish in order to apply the vibration to the pancreas accordingly.
Examiner further notes in the modified system at least 1 single vibration motor would be connected to the plate at the apex of the curved structure. 

Zderic, as modified, fails to explicitly teach wherein the microstructured surface has a pattern of repeating microstructure protrusions having an average height of .02-2mm and an average distance between each microstructure protrusion and an adjacent microstructure protrusion is in a range of 5 to 100 microns, and wherien the plate has a width in a range of 1-25 mm. 
Karp, in a similar field of endeavor involving bio-compatible substrates for securing to tissue, teaches a plate (at least fig. 6B (20) and corresponding disclosure) having a microstructured surface in direct contact with a tissue in a patient (at least fig. 6B (50) and corresponding disclosure),

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the device of Zderic, as currently modified, to include a microstructured surface as taught by Karp, in order to form a strong bond to the tissue (Karp [0006]). Such a modification amounts to a merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Karp further teaches wherein the plate (20) has a width of approximately 2.5 mm (at least fig. 6A and [0022] which discloses a center to center pitch of the protrusions is approximately 500 microns or .5 mm and fig. 6A depicts the plate comprises 5 protrusions along the width).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zderic, as currently modified, to further include a width of the plate as taught by Karp in order to account for a pancreas of a smaller size accordingly. Such a modification amounts to merely a routine optimization of the size of the plate to stimulate the desired pancreas accordingly (MPEP 2144.05).

Examiner notes in the modified system the protrusions of Karp are in direct contact with the tissue. Thus the microstructured surface is in direct contact with the pancreas of Zderic for the appropriate length and width of the plate.

Regarding claim 30,
 Zderic, as modified, teaches the elements of claim 29 as previously stated. Darvish further teaches wherein the plate (102) has a chord (See annotated fig. 4E above) in a range from .2-3 mm (Examiner notes that the chord as denoted above with reference to fig. 4E of Darvish would have be in the range of .2-3 mm depending on the corresponding size of the Pancreas).


	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, Darvish and Karp as applied to claim 1 above, and further in view of Bonutti et al. (US 20170209717 A1), hereinafter Bonutti.
Regarding claim 15,
	Zderic, as modified, teaches the elements of claim 1 as previously stated. Zderic further teaches wherein the control unit (104) comprises: 
	A display ([0044] which discloses the computer (104) comprises a display);
	a battery ([0061] which discloses the control unit is a mobile device. Examiner notes that a battery would be included in a mobile device)
	And a central processing unit ([0061] which discloses the control unit is a mobile device. Examiner notes that a central processing unit would be included in a mobile device) in communication with the motor (102) and the glucose sensor (106) .
	While it appears the central processing unit (104) is electrically connected with the motor and glucose sensor ([0067] appears to make the distinction that the control unit can be in wireless communication when implemented on a mobile device), there is no depiction or disclosure of the central processing unit in (104) electrical connection with the motor (102) and glucose sensor (106).

Bonutti further teaches wherein the control unit (102) comprises a central processing unit (at least fig. 2 (200)) electrically connected (at least fig. 3) with the motor (310) (claim 1 which discloses the central processing unit is electrically connected to the motor (310). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the central processing unit of Zderic, as currently modified, to include electrically electrical connection with the motor as taught by Bonutti in order to ensure electrical control between the central processing unit and the glucose sensor. 
	
	Regarding claim 16,
	Zderic, as modified, teaches the elements of claim 15 as previously stated. Zderic, as modified, further teaches wherein the control unit (104) is configured to actuate the vibration motor ([0061] which discloses the control unit provides control signals to the motor and [0064] which discloses the probe is activated when glucose levels are detected to be high) to vibrate the pancreas ([0069] which discloses the transducer implanted on the surface of the pancreas. Examiner notes when the transducer is implanted on the pancreas it would vibrate the pancreas when actuated. Examiner further notes in the modified system the motor would vibrate the pancreas via the plate (105) of Finsterwald).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, Darvish, Karp, and Bonutti as applied to claim 15 above, and further in view of Desborough et al. (US 20130102867 A1), hereinafter Desborough.
	Zderic, as modified, teaches the elements of claim 15 as previously stated. Zderic, as modified, further teaches wherein the control unit (104) is configured to actuate and deactuate the motor (102) 
	Zderic, as modified, fails to explicitly teach keeping a blood glucose level within a range of 70-140 mg/dl.
	Desborough teaches a healthy range of blood glucose levels is between 70 and 140 mg/dl ([0038] which discloses a hypoglycemic state at less than 70 mg/dl and hyper glycemic state at greater than 140 mg/dl).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the regulation of glucose/insulin levels of Zderic to keep a blood glucose level within a range of 70-140 mg/dl as taught by Desborough in order to avoid hypo/hyperglycemia ([0038]).  


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, and Karp as applied to claim 1 and further in view of Desborough.
Regarding claim 18,
Zderic, as modified, teaches the elements of claim 1 as previously stated. 
Zderic, as modified, further teaches a method for treating diabetes, comprising:
Implanting the medical device of claim 1 in a subject in need thereof whereby the plate (Finsterwald (105)) is in direct contact with a pancreas (Examiner notes in the modified system the plate of Finsterwald is in direct contact with the Pancreas of Zderic).
Zderic further teaches detecting a blood glucose level in the subject with the glucose sensor (106) ([0064] which discloses using the glucose sensing device to determine the glucose is high); and 

Zderic, as modified, fails to explicitly teach wherein a high glucose level is higher than 140 mg/dl and normal blood glucose levels are between 70 and 140 mg/dl
Desborough teaches a target range for blood glucose levels is between 70 and 140 mg/dl ([0038] which discloses a hypoglycemic state at less than 70 mg/dl and hyperglycemic state at greater than 140 mg/dl).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Zderic, as currently modified, to include vibrating the pancreas when the blood glucose level is higher than 140 mg/dl in order to return to normal blood glucose levels from a hyperglycemic state and to further vibrate the pancreas until the blood glucose level measures within a range of 70-140 mg/dl in order to restore normal blood glucose levels (Zderic [0009]).

Regarding claim 20,
Zderic, as modified, teaches the elements of claim 18 as previously stated. Zderic further teaches wherein the pancreas is vibrated at a frequency in a range of 50-100 Hz ([0071] which discloses the selected frequency is less than 800 khz).
Examiner notes the claimed range is within the range of less than 800kh as taught by Zderic and it would have been obvious to have used any frequency within the disclosed range of Zderic including frequencies from 50-100 Hz in order to treat the patient. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, Darvish, Karp, and Desborough as applied to claim 18 and further in view of Tyler (US 20110178441 A1).
Zderic, as modified, teaches the elements of claim 18 as previously stated. The effective duration range of Zderic, as currently modified, is unclear.
Tyler teaches a method of vibrating the pancreas for a duration between 1 second and 30 minutes ([0145] which discloses transmitting ultrasound to the pancreas for a duration from .000001 seconds to 100,0000 seconds for a single ultrasound treatment event).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the effective duration range of Zderic to be within a range as taught by Tyler in order to optimize the duration of the treatment for restoring the glucose levels. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, Darvish, Karp, and Desborough as applied to claim 18 and further in view of Ryu (US 7856260 B1).
Regarding claim 26,
Zderic, as modified, teaches the elements of claim 1 as previously stated. Zderic, as modified, fails to explicitly teach further comprising a mesh having a pore size of .5 to 5 mm covering 100% of the surface of the plate.
Ryu, in a similar field of endeavor involving medical implants, teaches a mesh (at least fig. 3 (38) and corresponding disclosure) having a pore size of .5 to 5 mm (Col. 6 line 40 – Col 7 line 19 which disclose the attachment layer (i.e. mesh) has pores with a size between 1 mm and 5 mm) covering 100% of the surface of a plate (at least fig. 3 (34 or 40) and corresponding disclosure)(Col. 6 line 40 – Col. 7 line 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Zderic, as currently modified, to include the mesh of Ryu in order to enhance the stabilization of the plate to the tissue(Col. 6 line 40 – Col. 7 line 19).


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zderic, Finsterwald, Darvish, Karp, and Desborough as applied to claim 18 and further in view of Griffin et al. (US 20150073445 A1), hereinafter Griffin. 
Regarding claim 27,
Zderic, as modified, teaches the elements of claim 1 as previously stated. 
Zderic, as modified, fails to explicitly teach wherein a mesh is made of polyethylene.
Griffin, in a similar field of endeavor involving medical implants, teaches wherein a mesh polyethylene ([0026] which discloses surgical implants may be made to include polyolefins such as polyethylene and [0034] which discloses the surgical implant is in the form of a surgical mesh)
It would have been obvious to a person having ordinary skill in the art to have modified the system of Zderic, as currently modified, to include a polyethylene mesh as taught by Griffin in order to provide a surgical implant accordingly. 

Regarding claim 28,
Zderic, as modified, teaches the elements of claim 1 as previously stated. 
Zderic, as modified, fails to explicitly teach wherein a mesh is made of polyethylene naphthalate.

It would have been obvious to a person having ordinary skill in the art to have modified the system of Zderic, as currently modified, to include a polyethylene naphthalate mesh as taught by Griffin in order to provide a surgical implant accordingly. 

Response to Arguments
Applicant’s arguments with respect to amended claim 1 are moot in view of the updated grounds of rejection necessitated by amendment, however, examiner will address any arguments which still pertain to the current rejection.
For example, applicant argues “one of ordinary skill in the art can readily determine the metes and bounds of claim 1 with respect to (the size of the pancreas). For example, a physician can readily recognize the size of a pancreas and make a determination whether a plate covers at least 50% fo the surface area of the pancreas. Such determinations do not need to be forensic” (REMARKS pg. 11). Examiner respectfully disagrees in that the claim does not set forth the specifics regarding the surface area of the pancreas and the fact that a physician can readily recognize the size of a pancreas does not mean that the variation in the size of the pancreas is definitive based on the claim language. Furthermore, a reference to the surface area of an object (e.g. the pancreas) which is variable in size renders the claim indefinite (MPEP 2173.05).
	Regarding the 103 rejections, applicant argues “applicant submits that both Zderic and Finsterwald describe devices that are not intended for implantation or used directly in contact with an 
	Applicant further argues “Zderic emphasizes a need for an acoustic medium such as a fluid through which acoustic waves travel prior to affecting a target organ (see for example the figures of Zderic which describe and ultrasound transducer which is separated from a target by a fluid medium). Thus even at a high level one of ordinary skill in the art would not be motivated or have any expectation of success in treating a pancreas using an implanted medical device having a motor and a plate directly in contact with a pancreas” (REMARKS pg. 12). Examiner respectfully disagrees in that Zderic provides no teaching which require a fluid medium through which acoustic waves travel prior to affecting a target organ. Zderic explicitly recites that the ultrasound transducer 102 may be implanted onto the surface of the pancreas in [0069] but provides no teaching for how it is secured. A person having ordinary skill in the art would have been motivated to add the plate of Finsterwald to facilitate coupling of the motor of Zderic to the pancreas.
	Applicant further argues “in the present claims the vibration motor is an ultrasonic transducer operating at 40-60 kHz. This feature further distinguishes from the art” (REMAKRS pg. 12. Examienr respectfully disagrees in that Zderic explicitly teaches a selectable frequency of less than 800 kHz may be applied by the ultrasound transducer. Examiner notes that the 40-60 kHz range would fall in the range of less than 800 kHz and is therefore taught by Zderic in [0071].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/BROOKE LYN KLEIN/Examiner, Art Unit 3793        

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793